FILED

JuN 1 a 2009
UNITED STATES DISTRICT COURT cl
FOR THE DISTRICT OF COLUMBIA ¢B’Fak,kU.S. District and
" "UP¥CY Courts
FREDERICK W. BAUER, )
)
Plaintiff, )
) t
v. ) Civil Action N0.  1b 
)
HARLEY LAPP]N, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis. The instant complaint appears to be a copy of
the complaint filed in a civil action already pending in this Court. See Bauer v. Lappin, Civ. N0.
09-0975 (UNA) (D.D.C. filed May 26, 2009). The Court will dismiss the instant complaint
without prejudice as duplicative of the prior civil action.

An Order consistent with this Memorandum Opinion will be issued separately on this

same date.

Ul’l/\MA/

limited-gates District Judge

/$7&?

Q~\§